
	
		I
		111th CONGRESS
		1st Session
		H. R. 3209
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to make the
		  killing of a law enforcement officer, firefighter, or other first responder an
		  aggravating factor for the imposition of the death penalty.
	
	
		That section 3592(c) of title 18, United States Code, is amended by inserting
			 after paragraph (16) the following:
			
				(17)Killing of Law
				Enforcement OfficerThe
				defendant killed or attempted to kill a person who is authorized by law—
					(A)to engage in or
				supervise the prevention, detention, investigation, or prosecution of any
				criminal violation of law;
					(B)to arrest or
				prosecute an individual for any criminal violation of law; or
					(C)to be a
				firefighter or other first
				responder.
					.
		
